DETAILED ACTION
In the Non-Final Rejection mailed 10/22/2020:
Claims 1-8 were cancelled.
Claims 9-19 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 1/21/2021 has been entered:
Claims 1-8 are cancelled.
Claims 9-19 are active.
The affidavit under 37 CFR 1.132 filed 1/21/2021 is insufficient to overcome the rejection of claims 9-19 under 35 USC 103 over Gamache in view of Andrews as set forth in the last Office action.
Number 6 of the affidavit is directed toward par. 12 of Gamache requiring that both the ceramic balls and the adjacent spall liner are required in order to meet NIJ standards, where the spall liner is Kevlar or UHMWPE as described in par. 13. The affidavit also notes that applicant’s specification identifies the hard ballistic section only includes a multitude of the shaped bodies as designated by element 2 in the figures and not the covering section 5. 
In response, the examiner respectfully notes that, in their current form, the claims do not require that the hard ballistic section comprising the ceramic balls cannot also include the covering section corresponding to the spall liner in Gamache. The word “alone” is not even included, as argued by applicant on pages 11 and 14 of the Remarks. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
50 according to STANAG 2920 is nothing more than a value determined based on known and universally adapted testing requirements of a sample to determine the samples ability to stop projectiles (NIJ is another comparable test). The limitation effectively recites that the hard-ballistic section is capable of preventing the penetration of projectiles traveling at least 180 m/s. However, it is elementary that the mere recitation of a function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. The burden is on the applicant to prove that the subject matter shown in the prior art does not possess the characteristic relied upon. In re Swinehart, 169 USPQ 226 (CCPA 1971). In this case, the examiner has reason to believe that the hard ballistic section of Gamache would be capable of preventing penetration of projectiles traveling at least 180 m/s. The minimum NIJ protection level is NIJ level 1, which is known to provide ballistic protection from projectiles traveling over 259 m/s. Additionally, AK-47 requires 7.6 mm projectiles and has a known muzzle velocity of 715 m/s. Meanwhile, US Patent 5,763,813, which corresponds to WO 99/50612, which was identified in the International Preliminary Report on Patentability of PCT/EP2017/053355, to which the current application claims priority, states that “a single layer of ceramic pellets… successfully prevents penetration of armor-piercing 7.6 mm calib[er] projectiles” (col. 3 lines 62-64) fired from an AK-47 (col. 4 lines 20-29). 
Number 7 of the affidavit states that the hardness value of the shaped bodies must be determined according to DIN EN ISO 6507, as claimed.
In response, the examiner respectfully notes that DIN EN ISO 6507 is a method used to determine the hardness value of the shaped bodies. However, the method of forming a device is not germane to the issue of patentability of the device itself. Said another way, limitations directed to methods of making or using the device are not generally given patentable weight in apparatus claims. In this case, the hardness of the shaped bodies, regardless of the method used to determine the value of said hardness, ultimately has no effect on the structure of the ballistic protective outer apparel item. 
Number 8 of the affidavit states that Andrews is directed to armor to protect land vehicles, ships, and buildings, while Gamache is used for protection to be worn on a human body, rather than being mounted on a vehicle, and thus requires greater flexibility and lighter weight. 
In response, the examiner respectfully notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Andrews is in the field of endeavor of both Gamache and applicant, since all three are directed to the use of ceramic spheres embedded in a matrix for use as armor. 
Further, while Gamache already disclosed the use of ceramic spherical energy-dispersion objects embedded in a polymer matrix arranged in a hexagonal closely packed configuration, Andrews was used only as a teaching reference, in combination with Gamache, to show that it is known in the art to use multiple layers of the ceramic spherical energy-dispersion objects embedded in the polymer matrix, where the ceramic spherical energy-dispersion object in each layer are arranged in the hexagonal closely packed configuration and that each layer is in a closely packed configuration with respect to each other, which has the known benefit of dispersing energy from a projectile among more energy-dispersion objects. As such, the specific teaching relied upon in Andrews is clearly not limited exclusively to armor suitable for vehicles.
Response to Arguments
Applicant's arguments, filed 1/21/2021, have been fully considered, but they are not persuasive. Applicant’s remarks appear only to expand upon and further argue the points brought up in the concurrently filed affidavit, which is addressed above in full by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 2012/0312150), herein ‘Gamache’, and further in view of Andrews (US 8096223), herein ‘Andrews’.
Regarding claims 9, 11, and 18-19, Gamache discloses a ballistic protective outer apparel item (Figs. 1-2; par. 18) comprising: 
at least one ballistic protective material (Figs. 1-2; including liner 130, binder 140, and spheres 150) for protection from ballistic active bodies;
wherein the protective material comprises at least one hard-ballistic section (binder 140 and spheres 150) forming a ballistic contact area (Fig. 2; par. 14; front surface 160);
wherein the hard-ballistic section has a fragment or ballistic protection value of at least 180 m/s (par. 12; various NIJ levels can be achieved; NIJ Level 1 is the lowest protection level, and is known to provide ballistic protection from projectiles traveling > 259 m/s);
wherein the hard-ballistic section comprises a multitude of essentially spherical ballistic-resistant shaped bodies (ceramic spheres 150) that are for at least one of absorbing, deflecting and distributing kinetic energy from the ballistic active bodies (par. 12 lines 1-5);

wherein the shaped bodies have a Vickers hardness of at least 1200 HV (par. 20; spheres 150 may be alumina, silicon carbide, or boron carbide, which are known to have a Vickers hardness of  > 2000 HV);
wherein the shaped bodies within a layer are arranged so as to adjoin one another (Figs. 1-2; par. 12 and 14); 
wherein the multitude of shaped bodies are arranged relative to one another with a maximum density within the hard-ballistic section (Fig. 1; par. 14; the spheres 150 are arranged in a hexagonal close-packed geometric arrangement 180); 
wherein the shaped bodies are permanently bonded to one another by means of a binder (140; par. 18);
wherein the binder in a cured state is at least partially deformable (pars. 17-18); and 
wherein the binder is selected from the group consisting of inorganic binders, organic binders, polymer materials, adhesives, and mixtures or combinations of the aforementioned materials (polymer materials; pars. 18, 22-28).
Gamache does not expressly teach wherein the shaped bodies are arranged one on top of another in layers such that a homogeneous three-dimensional microstructure in the form of a multilayer composite is formed by the shaped bodies.
Andrews teaches a ballistic protective armor (101) comprising a plurality of layers (116-117) of ceramic spherical energy-dispersion objects (115) embedded in a polymer matrix (Fig. 2), wherein each of the plurality of layers of spherical energy-dispersion objects are arranged in a hexagonal closely packed configuration (500; Fig. 5) and the two layers are also in a closely packed configuration with respect to each other (col. 17 line 33 – col. 18 line 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hard ballistic section of Gamache to include multiple layers 
Regarding claim 10, the modified Gamache discloses wherein the ballistic protective outer apparel item is a ballistic-resistant protective vest or jacket (par. 18).
Regarding claim 12, the modified Gamache discloses wherein the shaped bodies within the hard-ballistic section are arranged adjoining one another or touching one another (Figs. 1-2; par. 12 and 14). 
Regarding claim 13, the modified Gamache discloses wherein the shaped bodies are arranged within the hard-ballistic section such that a volume differential between the total volume of the hard-ballistic section and a sum total of component volumes occupied by each individual shaped body is minimized and is less than 50% by volume of the total volume of the hard-ballistic section (Fig. 1).
Regarding claim 14, the modified Gamache discloses wherein the proportion by volume of the shaped bodies, based on the total volume of the hard-ballistic section, is in the range from 30% by volume to 95% by volume (Fig. 1).
Regarding claim 15, the modified Gamache discloses wherein the proportion by weight of the shaped bodies, based on the total weight of the hard-ballistic section, is in the range from 30% by weight to 98% by weight (Fig. 1).
Regarding claim 16, the modified Gamache discloses wherein the shaped bodies have essentially the same diameter (Figs. 1-2; par. 19).
Regarding claim 17, the modified Gamache discloses wherein the shaped bodies each have a diameter in the range from 0.1 mm to 10 cm (par. 19).
Conclusion
Claims 1-8 are cancelled. Claims 9-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641